Title: To George Washington from Timothy Pickering, 14 November 1795
From: Pickering, Timothy
To: Washington, George


          
            Sir,
            Department of State Novr 14. 1795.
          
          Mr FitzSimons has sent me three bills amounting to upwards of five hundred dollars, drawn by the agents in the W. Indies & Halifax for the expences of obtaining copies of the papers in the spoliation cases. I presented them to the Secretary of the Treasury for payment: but to avoid the tediousness of paying such small sums in the form used at the treasury, he desired me to request from the President an order on him for one thousand dollars, with which I might pay the present & future draughts of the kind. I have therefore to request such an order; and am most respectfully sir Your obt servant
          
            Timothy Pickering
          
        